2021 IL App (1st) 191090-U
                                             No. 1-19-1090
                                    Order filed December 20, 2021
                                                                                         First Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                                IN THE
                                  APPELLATE COURT OF ILLINOIS
                                           FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                            )   Appeal from the
                                                                 )   Circuit Court of
           Plaintiff-Appellee,                                   )   Cook County.
                                                                 )
     v.                                                          )   No. 18 CR 12384
                                                                 )
 ALAN MAYWEATHER,                                                )   Honorable
                                                                 )   James B. Linn,
           Defendant-Appellant.                                  )   Judge, presiding.



           JUSTICE COGHLAN delivered the judgment of the court.
           Justices Pucinski and Walker concurred in the judgment.

                                               ORDER

¶1        Held: Defendant’s convictions are affirmed over his contention that the State’s case rested
                primarily on the insufficiently corroborated testimony of a narcotics addict and
                felon.

¶2        Following a bench trial, defendant Alan Mayweather was found guilty of aggravated

robbery, aggravated battery on a public way, and unlawful restraint. He was sentenced to

concurrent terms of six years’ imprisonment for aggravated robbery and three years’ imprisonment
No. 1-19-1090


for aggravated battery on a public way. 1 On appeal, defendant argues that the evidence was

insufficient to support his convictions. For the following reasons, we affirm.

¶3      At trial, Alphonzo Walton testified that on August 2, 2018, at about 2 p.m., he was at a gas

at 79th Street and King Drive when defendant, whom he knew from going to the same methadone

clinic, approached him offering to sell some PlayStation video games. Walton left the gas station

with defendant to “see what he had.” As they turned right on Calumet Avenue, defendant pointed

out a “young guy” on a porch approximately 15 feet away. Walton stopped walking because he

had never seen the man before and had a “gut feeling that something was wrong.”

¶4      As Walton was about to turn around, defendant pushed him to the ground with both hands,

causing him to fall on his right arm and hip. When Walton attempted to get up, the unidentified

man jumped down from the porch, slapped him with a pistol and said, “stay down mother f***.”

Walton saw defendant had a “black and clear” “gun.” Defendant rummaged through Walton’s

pockets while the unidentified man held the pistol to his forehead. Defendant took Walton’s cell

phone, house keys, wallet, small bag, and about $580, and he and the unidentified man ran away.

¶5      Walton was unable to run due to prior hip replacement surgery, so he hopped towards the

gas station. He saw his friend, yelled that he had been robbed, and used his friend’s phone to call

911. When the police arrived, Walton explained what had happened and was instructed to file a

report at the police station. He did not go to the police station immediately because he had to go

home to care for his mother and sister. The next day, he gave police a “complete” list of the items

that were taken from him and the location of his phone, which he had tracked on a computer.



        1
          The trial court merged the unlawful restraint conviction into the aggravated robbery conviction
at sentencing.

                                                   -2-
No. 1-19-1090


¶6      Walton identified a photograph of his cell phone at trial. He also identified a photograph

of the taser defendant took from him, and the lineup form and photo he signed and circled at the

police station. Walton acknowledged that he had three prior felony convictions (a 2012 narcotics

conviction, a 2012 theft and 2007 retail theft).

¶7      On cross-examination, Walton testified that defendant’s firearm was “[a]ll” black and

acknowledged he never went to the hospital or photographed his injuries. He denied borrowing

$200 from defendant, agreeing to pay him interest, or giving defendant his cell phone or anything

else as collateral for a loan.

¶8      When Walton talked to Chicago police officer Dalrymple at the station, he named

defendant as one of the offenders and told him where he possibly resided. At an apartment building

on 81st Street and LaFayette Avenue, Dalrymple and his partner saw a man matching Walton’s

description of defendant, who was subsequently detained and searched. A replica firearm, taser,

Walton’s cell phone, and a wallet containing miscellaneous cards were recovered from him.

Dalrymple knew it was Walton’s phone because it “lit up” when he called Walton’s number. The

replica firearm recovered from defendant was “silver, chrome,” not black.

¶9      The audio 911 call that Walton made on August 2, 2018 at approximately 2:22 p.m. was

admitted into evidence and played for the trial court. In the audio, Walton sounds upset and states

he was robbed at gunpoint of his wallet and “everything” on 79th and King by two men. One

offender is described as bald and wearing blue jeans and a blue shirt, and the other as having

dreadlocks and wearing a white shirt and in his thirties. The dreadlocked offender had a firearm,

and the other offender stayed in a building on 87th Street and went to the methadone clinic.




                                                   -3-
No. 1-19-1090


¶ 10   Defendant testified that in August 2018, he was staying in an apartment building he had

been hired to clean out. While removing furniture and debris, defendant found a plastic silver

replica handgun and a PlayStation game.

¶ 11   Defendant confirmed that he and Walton went to the same methadone clinic. Walton had

previously asked defendant for money and he sometimes paid Walton to work at the apartment

building. In March or April 2018, defendant lent Walton $200. Walton later paid defendant $150

and gave him his cell phone and taser as collateral until he repaid the rest of the money. Defendant

admitted he had Walton’s cell phone and taser on him when he was arrested, but denied robbing

Walton at gunpoint.

¶ 12   On cross-examination, defendant stated that he ran into Walton at the gas station on August

2, 2018 and talked to him about selling “PlayStation Three cartridges.” Walton was not interested

in the items, and they “departed different ways.” He was holding Walton’s taser and cell phone on

August 3, 2018 as collateral for money Walton owed him. Defendant initially told the police he

bought the phone and the taser from someone on the street because on “[t]hat particular day [he]

was kind of upset and [he] had been working all day. [He] was kind of confused on some of the

things” he was being asked.

¶ 13   The trial court found defendant guilty of aggravated robbery, aggravated battery on a public

way, and unlawful restraint. The court stated defendant and Walton knew each other from the

methadone clinic, and Walton made a detailed complaint to police. Although Walton did not report

“all he might have” immediately, he did so in a “timely enough fashion” the next day. Defendant

was arrested with Walton’s cell phone and a replica firearm, which corroborated Walton’s

testimony that defendant used a gun to take Walton’s property by force.



                                               -4-
No. 1-19-1090


¶ 14   Defendant filed an amended motion to reconsider or, in the alternative, a motion for a new

trial alleging, among other things, that the trial court placed too much weight on Walton’s

testimony. The trial court denied defendant’s motion and sentenced defendant to concurrent prison

terms of six years for aggravated robbery and three years for aggravated battery on a public way.

Defendant filed a motion to reconsider sentence, which was also denied.

¶ 15   On appeal, defendant challenges the sufficiency of the evidence, arguing his convictions

are based on insufficiently corroborated testimony from a drug addict and convicted felon.

¶ 16   A reviewing court will not retry a defendant. People v. Gray, 2017 IL 120958, ¶ 35. When

reviewing the sufficiency of the evidence, the relevant question is whether, after viewing the

evidence in the light most favorable to the State, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt. Id. It is the fact finder’s responsibility

to resolve conflicts in the testimony, weigh the evidence, and draw reasonable inferences from the

facts. Id. A reviewing court will not substitute its judgment for that of the fact finder on questions

regarding the credibility of the witnesses or the weight of the evidence. Id. A criminal conviction

will not be reversed for insufficient evidence unless “the evidence is so unreasonable, improbable,

or unsatisfactory that it justifies a reasonable doubt of the defendant’s guilt.” People v. Belknap,

2014 IL 117094, ¶ 67.

¶ 17   To prove defendant guilty of aggravated robbery, the State had to prove he committed a

robbery by knowingly taking property from Walton by the use of force or threatening the imminent

use of force (720 ILCS 5/18-1(a) (West 2018)), while indicating verbally or by his actions that he

was presently armed with a firearm or other dangerous weapon. 720 ILCS 5/18-1(b)(1) (West

2018). Aggravated robbery may be found “even though it is later determined” that the offender



                                                -5-
No. 1-19-1090


had no firearm or other dangerous weapon in his possession when he committed the robbery. Id.

To prove defendant guilty of aggravated battery on a public way, the State had to prove that he

knowingly caused bodily harm to Walton (720 ILCS 5/12-3(a)(1) (West 2018)) by means other

than a firearm while he or Walton were on or about a public way. 720 ILCS 5/12-3.05(c) (West

2018).

¶ 18     Taking the evidence in the light most favorable to the State, it was sufficient to establish

defendant committed aggravated robbery and aggravated battery on a public way. Walton testified

that defendant pushed him to the ground on a public street, injuring his hip. This evidence was

sufficient to establish defendant knowingly caused bodily harm to Walton on a public way. See

Gray, 2017 IL 120958, ¶ 36 (“The testimony of a single witness is sufficient to convict if the

testimony is positive and credible, even where it is contradicted by the defendant.”).

¶ 19     Walton also testified that defendant threatened him with what appeared to be a firearm and

another man slapped him with a firearm and held the weapon to his head while defendant took his

phone, taser, and other belongings. The phone and taser were recovered from defendant when he

was arrested, as was a replica firearm. This evidence was sufficient to show defendant knowingly

took property from Walton by the use of force, while indicating through his actions that he was

armed with a firearm.

¶ 20     Defendant argues that in addition to being a drug addict and felon, some of Walton’s

testimony was inconsistent with his statements to the police. In addition, Walton claims he was hit

in the head and injured his hip yet never went to the hospital and had no visible injuries at the

police station. He also testified defendant was armed with a black and clear firearm, but defendant

was in possession of a silver replica firearm when he was arrested. After hearing the evidence and



                                                 -6-
No. 1-19-1090


considering the credibility of the witnesses, the court found Walton’s testimony more credible than

defendant’s testimony. We will not substitute our judgment for that of the trier of fact on questions

involving the weight of the evidence or credibility of the witnesses. People v. Moody, 2016 IL App

(1st) 130071, ¶ 52.

¶ 21    The trial court was not required to accept defendant’s version of events as among

competing versions. People v. Ortiz, 196 Ill. 2d 236, 267 (2001). Nor was it “required to accept

any possible explanation compatible with the defendant's innocence and elevate it to the status of

reasonable doubt.” People v. Siguenza-Brito, 235 Ill. 2d 213, 229 (2009). The court was free to

accept or reject all or part of Walton’s testimony. People v. Cunningham, 212 Ill. 2d 274, 283

(2004) (even where a witness is found to have knowingly testified falsely on a material point, the

trier of fact is not bound to reject his entire testimony).

¶ 22    We do not find that the inconsistencies in Walton’s testimony “made it impossible for any

fact finder reasonably to accept any part of it” such that the convictions should be reversed.

Cunningham, 212 Ill. 2d at 283. While Walton did not initially testify defendant took his taser, he

later clarified the taser was one of the stolen items, and defendant acknowledged the taser belonged

to Walton. Similarly, the fact that defendant was arrested with Walton’s cell phone is undisputed.

And even though Walton testified that defendant had a black firearm, he was still arrested with a

silver replica firearm, which looked like a real firearm.

¶ 23    As defendant points out, “habitual users of narcotics become notorious liars,” and such

evidence can cast serious doubt on the truth of their other testimony. (Internal citations omitted.)

People v. Herman, 407 Ill. App. 3d 688, 705 (2011). Although drug use does bear upon a witness’s

propensity for deceit and capacity to observe, retain and relate information accurately, it does not



                                                  -7-
No. 1-19-1090


necessarily render the witness’s testimony unworthy of belief. Id. The unreliability of testimony

by a narcotics addict is for the trier of fact to determine. Id. at 705.

¶ 24    Defendant’s convictions were supported by the physical evidence and the trial court found

Walton more credible than defendant. People v. Daheya, 2013 IL App (1st) 122333, ¶ 76. We find

nothing in Walton’s testimony was “unreasonable, improbable, or unsatisfactory” enough to raise

a reasonable doubt as to defendant’s guilt. See Gray, 2017 IL 120958, ¶ 35.

¶ 25    For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 26    Affirmed.




                                                  -8-